Exhibit 10.1.11

CHESAPEAKE ENERGY CORPORATION

2002 STOCK OPTION PLAN

(as amended through February 13, 2006)



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

2002 STOCK OPTION PLAN

 

ARTICLE I – PURPOSE    1    Section 1.1    Purpose    1    Section 1.2   
Establishment    1    Section 1.3    Shares Subject to the Plan    1    Section
1.4    Shareholder Approval    1 ARTICLE II – DEFINITIONS    1 ARTICLE III –
ADMINISTRATION    2    Section 3.1    Administration of the Plan; the Committee
   2    Section 3.2    Committee to Make Rules and Interpret Plan    3 ARTICLE
IV – GRANT OF OPTIONS    3 ARTICLE V – ELIGIBILITY    4 ARTICLE VI – STOCK
OPTIONS    4    Section 6.1    Grant of Options    4    Section 6.2   
Conditions of Options    4    Section 6.3    Options Not Qualifying as Incentive
Stock Options    5 ARTICLE VII – STOCK ADJUSTMENTS    6 ARTICLE VIII – GENERAL
   6    Section 8.1    Amendment or Termination of Plan    6    Section 8.2   

Acceleration of Otherwise Unexercisable Stock Options on Death, Disability or

    Other Special Circumstances

   6    Section 8.3    Nonassignability    7    Section 8.4    Withholding Taxes
   7    Section 8.5    Regulatory Approval and Listings    7    Section 8.6   
Right to Continued Employment    7    Section 8.7    Reliance on Reports    7   
Section 8.8    Construction    7    Section 8.9    Governing Law    7 ARTICLE IX
– ACCELERATION OF OPTIONS UPON CORPORATE EVENT    7    Section 9.1    Procedures
for Acceleration and Exercise    7    Section 9.2    Certain Additional Payments
by the Company    8



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE

Section 1.1 Purpose. This Stock Option Plan is established by Chesapeake Energy
Corporation (the “Company”) to create incentives which are designed to motivate
Employees and Consultants to put forth maximum effort toward the success and
growth of the Company and to enable the Company to attract and retain
experienced individuals who by their position, ability and diligence are able to
make important contributions to the Company’s success. Toward these objectives,
the Plan provides for the granting of Options to Employees and Consultants on
the terms and subject to the conditions set forth in the Plan.

Section 1.2 Establishment. The Plan is effective as of March 1, 2002 and for a
period of 10 years from such date. The Plan will terminate on February 29, 2012;
however, it will continue in effect until all matters relating to the exercise
of Options and administration of the Plan have been settled.

Section 1.3 Shares Subject to the Plan. Subject to Articles IV, VII and IX of
this Plan, shares of stock covered by Options shall consist of Three Million
(3,000,000) shares of Common Stock.

Section 1.4 Shareholder Approval. Nonqualified Stock Options under the Plan may
be granted to Participants prior to Shareholder Approval of the Plan, but no
Incentive Stock Options may be granted prior to shareholder approval. In the
event Shareholder Approval is not obtained within the 12-month period following
the date the Plan is adopted by the Board, no Incentive Stock Options may be
granted under the Plan.

ARTICLE II

DEFINITIONS

Section 2.1 “Board” means the Board of Directors of the Company.

Section 2.2 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.

Section 2.3 “Committee” has the meaning set forth in Section 3.1.

Section 2.4 “Common Stock” means the common stock, par value $.01 per share, of
the Company and, after substitution, such other stock as shall be substituted
therefor as provided in Article VII or Article IX of the Plan.

Section 2.5 “Consultant” means any person who is engaged by the Company, a
subsidiary or a partnership or limited liability company which the Company
controls to render consulting or advisory services.

Section 2.6 “Date of Grant” means the date on which the granting of an Option is
authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

Section 2.7 “Disability” has the meaning set forth in Section 22(e)(3) of the
Code.

Section 2.8 “Eligible Person” means any Employee or Consultant.

Section 2.9 “ Employee” means any employee of the Company, a Subsidiary or a
partnership or limited liability company which the Company controls.

Section 2.10 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.11 “Executive Officer Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act with respect to the Common
Stock.

 

1



--------------------------------------------------------------------------------

Section 2.12 “Fair Market Value” means, as of any date, (i) if the principal
market for the Common Stock is a national securities exchange or the Nasdaq
stock market, the closing price of the Common Stock on that date on the
principal exchange on which the Common Stock is then listed or admitted to
trading; or (ii) if sale prices are not available or if the principal market for
the Common Stock is not a national securities exchange and the Common Stock is
not quoted on the Nasdaq stock market, the average of the highest bid and lowest
asked prices for the Common Stock on such day as reported on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Incorporated or a
comparable service. If the day is not a business day, and as a result, clauses
(i) and (ii) are inapplicable, the Fair Market Value of the Common Stock shall
be determined as of the last preceding business day. If clauses (i) and (ii) are
otherwise inapplicable, the Fair Market Value of the Common Stock shall be
determined in good faith by the Committee.

Section 2.13 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

Section 2.14 “Non-Executive Officer Participants” means Participants who are not
subject to the provisions of Section 16 of the Exchange Act.

Section 2.15 “Nonqualified Stock Option” means an Option to purchase shares of
Common Stock which is not an Incentive Stock Option within the meaning of
Section 422(b) of the Code.

Section 2.16 “Option” means an Incentive Stock Option or Nonqualified Stock
Option granted under Article VI of the Plan.

Section 2.17 “Option Agreement” means any written instrument that establishes
the terms, conditions, restrictions, and/or limitations applicable to an Option
in addition to those established by this Plan and by the Committee’s exercise of
its administrative powers.

Section 2.18 “Participant” means an Eligible Person to whom an Option has been
granted by the Committee under the Plan.

Section 2.19 “Plan”“ means the Chesapeake Energy Corporation 2002 Stock Option
Plan.

Section 2.20 “Regular Stock Option Committee” means the Employee Compensation
and Benefits Committee designated by the Board which shall consist of not less
than one member of the Board.

Section 2.21 “Shareholder Approval” means approval by the holders of a majority
of the outstanding shares of Common Stock, present or represented and entitled
to vote at a meeting called for such purposes.

Section 2.22 “Special Stock Option Committee” means a committee designated by
the Board which shall consist of not less than two members of the Board who meet
the definition of “non-employee directors” pursuant to Rule 16b-3, or any
successor rule, promulgated under Section 16 of the Exchange Act.

Section 2.23 “Subsidiary” shall have the same meaning set forth in
Section 424(f) of the Code.

ARTICLE III

ADMINISTRATION

Section 3.1 Administration of the Plan; the Committee. The Regular Stock Option
Committee shall administer the Plan with respect to Non-Executive Officer
Participants, including the grant of Options, and the Special Stock Option
Committee shall administer the Plan with respect to Executive Officer
Participants, including the grant of Options. Accordingly, as used in the Plan,
the term “Committee” shall mean the Regular Stock Option Committee if it refers
to Plan administration affecting Non-Executive Officer Participants or the
Special Stock Option Committee if it refers to Plan administration affecting
Executive Officer Participants. If in either case the Committee does not exist,
or for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee.

 

2



--------------------------------------------------------------------------------

Unless otherwise provided in the by-laws of the Company or resolutions adopted
from time to time by the Board establishing the Committee, the Board may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present shall be the valid acts of
the Committee. Any action which may be taken at a meeting of the Committee may
be taken without a meeting if all the members of the Committee consent to the
action in writing.

Subject to the provisions of the Plan, the Committee shall have exclusive power
to:

(a) Select the Eligible Persons to participate in the Plan.

(b) Determine the time or times when Options will be granted.

(c) Determine the form of Option, whether an Incentive Stock Option or a
Nonqualified Stock Option, the number of shares of Common Stock subject to any
Option, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Option, including the time and
conditions of exercise or vesting, and the terms of any Option Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration of the vesting or exercise of an Option under certain circumstances
determined by the Committee.

(d) Determine whether Options will be granted singly or in combination.

(e) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Options granted pursuant hereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties.

ARTICLE IV

GRANT OF OPTIONS

The Committee may, from time to time, grant Options to one or more Participants,
provided, however, that:

(a) Any shares of Common Stock related to Options which terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of shares of Common
Stock shall be available again for grant under the Plan.

(b) Common Stock delivered by the Company upon exercise of an Option under the
Plan will be authorized and unissued shares or issued shares which have been
reacquired by the Company (i.e., treasury shares).

(c) The Committee shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.

(d) Upon the exercise of any Option, the Company shall issue and deliver to the
Participant who exercised the Option a certificate representing the number of
shares of Common Stock purchased thereby.

(e) Subject to Article VII, the aggregate number of shares of Common Stock made
subject to Options granted to any Employee in any calendar year may not exceed
one million shares.

 

3



--------------------------------------------------------------------------------

ARTICLE V

ELIGIBILITY

Subject to the provisions of the Plan, the Committee shall, from time to time,
select from the Eligible Persons those to whom Options shall be granted and
shall determine the type or types of Options to be granted and shall establish
in the related Option Agreements the terms, conditions, restrictions and/or
limitations, if any, applicable to the Options in addition to those set forth in
the Plan and the administrative rules and regulations issued by the Committee.
Nonqualified Stock Options may be granted to any Eligible Person. Incentive
Stock Options may be granted only to Employees.

ARTICLE VI

STOCK OPTIONS

Section 6.1 Grant of Options. The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as it may
determine, grant Options to Eligible Persons. Subject to Article V, these
Options may be Incentive Stock Options or Nonqualified Stock Options, or a
combination of both. Each grant of an Option shall be evidenced by an Option
Agreement executed by the Company and the Participant, and shall contain such
terms and conditions and be in such form as the Committee may from time to time
approve, subject to the requirements of Section 6.2.

Section 6.2 Conditions of Options. Each Option so granted shall be subject to
the following conditions:

(a) Exercise Price. As limited by Section 6.2(e) below, the Option Agreement for
each Option shall state the exercise price which shall be set by the Committee
on the Date of Grant. No Option shall be granted at an exercise price which is
less than the Fair Market Value of the Common Stock on the Date of Grant, except
that Nonqualified Stock Options for the purchase of up to ten percent (10%) of
the shares subject to the Plan may be granted at an exercise price which is not
less than eighty-five percent (85%) of the Fair Market Value of the Common Stock
on the Date of Grant.

(b) Form of Payment. The payment of the exercise price of an Option shall be
subject to the following:

 

  (i) The full exercise price for shares of Common Stock purchased upon the
exercise of any Option shall be paid at the time of such exercise (except that,
in the case of an exercise arrangement approved by the Committee and described
in clause (iii) below, payment may be made as soon as practicable after the
exercise).

 

  (ii) The exercise price shall be payable in cash (including a check acceptable
to the Committee, bank draft or money order) or by tendering, by either actual
delivery of shares or by attestation, shares of Common Stock acceptable to the
Committee and valued at Fair Market Value as of the day of exercise, or any
combination thereof, as determined by the Committee.

 

  (iii) The Committee may permit a Participant to elect to pay the exercise
price upon the exercise of an Option by irrevocably authorizing a third party to
sell shares of Common Stock (or a sufficient portion of the shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise.

(c) Exercise of Options. Options granted under the Plan shall be exercisable, in
whole or in such installments and at such times, and shall expire at such time,
as shall be provided by the Committee in the Option Agreement. Exercise of an
Option shall be by written notice stating the election to exercise in the form
and manner determined by the Committee. Every share of Common Stock acquired
through the exercise of an Option shall be deemed to be fully paid at the time
of exercise and payment of the exercise price.

 

4



--------------------------------------------------------------------------------

(d) Other Terms and Conditions. Among other conditions that may be imposed by
the Committee, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Company or its
Subsidiaries, or must hold Options before they may be exercised; (iii) the
minimum periods during which shares acquired upon exercise must be held before
sale or transfer shall be permitted; (iv) the maximum period that Participants
will be allowed to be inactively employed or on a leave of absence before their
vesting is suspended until they return to active employment; (v) conditions
under which such Options or shares may be subject to forfeiture; (vi) the
frequency of exercise or the minimum or maximum number of shares that may be
acquired at any one time and (vii) the achievement by the Company of specified
performance criteria.

(e) Special Restrictions Relating to Incentive Stock Options. In addition to
being subject to all applicable terms, conditions, restrictions and/or
limitations established by the Committee, Options issued in the form of
Incentive Stock Options shall comply with the requirements of Section 422 of the
Code (or any successor Section thereto), including, without limitation, the
requirement that the exercise price of an Incentive Stock Option not be less
than 100% of the Fair Market Value of the Common Stock on the Date of Grant, the
requirement that each Incentive Stock Option, unless sooner exercised,
terminated or canceled, expire no later than 10 years from its Date of Grant,
the requirement that Incentive Stock Options be granted only to Employees, and
the requirement that the aggregate Fair Market Value (determined on the Date of
Grant) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan or any other plan of the Company or any Subsidiary) not exceed
$100,000. Incentive Stock Options which are in excess of the applicable $100,000
limitation will be automatically recharacterized as Nonqualified Stock Options
as provided under Section 6.3 of this Plan. No Incentive Stock Options shall be
granted to any Employee if, immediately before the grant of an Incentive Stock
Option, such Employee owns more than 10% of the total combined voting power of
all classes of stock of the Company or its Subsidiaries (as determined in
accordance with the stock attribution rules contained in Sections 422 and 424(d)
of the Code). Provided, the preceding sentence shall not apply if, at the time
the Incentive Stock Option is granted, the exercise price is at least 110% of
the Fair Market Value of the Common Stock subject to the Incentive Stock Option,
and such Incentive Stock Option by its terms is exercisable no more than five
years from the date such Incentive Stock Option is granted.

(f) Application of Funds. The proceeds received by the Company from the sale of
Common Stock issued upon the exercise of Options will be used for general
corporate purposes.

(g) Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to any share of Common Stock subject to an Option prior to the
purchase of such share of Common Stock by exercise of the Option.

Section 6.3 Options Not Qualifying as Incentive Stock Options. With respect to
all or any portion of any Option granted under this Plan not qualifying as an
“incentive stock option” under Section 422 of the Code, such Option shall be
considered a Nonqualified Stock Option granted under this Plan for all purposes.
Further, this Plan and any Incentive Stock Options granted hereunder shall be
deemed to have incorporated by reference all the provisions and requirements of
Section 422 of the Code (and the Treasury Regulations issued thereunder)
necessary to ensure that all Incentive Stock Options granted hereunder shall be
“incentive stock options” described in Section 422 of the Code. Further, in the
event that the $100,000 limitation contained in Section 6.2(e) herein is
exceeded in any Incentive Stock Option granted under this Plan, the portion of
the Incentive Stock Option in excess of such limitation shall be treated as a
Nonqualified Stock Option under this Plan subject to the terms and provisions of
the applicable Option Agreement, except to the extent modified to reflect
recharacterization of the Incentive Stock Option as a Nonqualified Stock Option.

 

5



--------------------------------------------------------------------------------

ARTICLE VII

STOCK ADJUSTMENTS

Subject to the provisions of Article IX of this Plan, in the event that the
shares of Common Stock, as presently constituted, shall be changed into or
exchanged for a different number or kind or shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, stock split, combination of
shares or otherwise), or if the number of such shares of Common Stock shall be
increased through the payment of a stock dividend, or a dividend on the shares
of Common Stock or rights or warrants to purchase securities of the Company
shall be made, then there shall be substituted for or added to each share
available under and subject to the Plan as provided in Section 1.3 hereof, and
each share then subject or thereafter subject or which may become subject to
Options under the Plan, the number and kind of shares of stock or other
securities into which each outstanding share of Common Stock shall be so changed
or for which each such share shall be exchanged or to which each such share
shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, in no such event will such adjustment result in a modification of any
Option as defined in Section 424(h) of the Code. In the event there shall be any
other change in the number or kind of the outstanding shares of Common Stock, or
any stock or other securities into which the Common Stock shall have been
changed or for which it shall have been exchanged, then if the Committee shall,
in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, or in any
Option theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination, except that no
adjustment of the number of shares of Common Stock available under the Plan or
to which any Option relates that would otherwise be required shall be made
unless and until such adjustment either by itself or with other adjustments not
previously made would require an increase or decrease of at least 1% of the
number of shares of Common Stock available under the Plan or to which any Option
relates immediately prior to the making of such adjustment (the “Minimum
Adjustment”). Any adjustment representing a change of less than such minimum
amount shall be carried forward and made as soon as such adjustment together
with other adjustments required by this Article VII and not previously made
would result in a Minimum Adjustment. Notwithstanding the foregoing, any
adjustment required by this Article VII which otherwise would not result in a
Minimum Adjustment shall be made with respect to shares of Common Stock relating
to any Option immediately prior to exercise of such Option.

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

ARTICLE VIII

GENERAL

Section 8.1 Amendment or Termination of Plan. The Board may suspend or terminate
the Plan at any time. In addition, the Board may, from time to time, amend the
Plan in any manner, but may not adopt any amendment without Shareholder Approval
if (i) the amendment relates to Incentive Stock Options and Section 422 of the
Code requires Shareholder Approval of such amendment, or (ii) in the opinion of
counsel to the Company, Shareholder Approval is required by any federal or state
laws or regulations or the rules of any stock exchange on which the common stock
may be listed.

Section 8.2 Acceleration of Otherwise Unexercisable Stock Options on Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to a
Disability, (ii) the personal representative of a deceased Participant, or
(iii) any other Participant who terminates employment upon the occurrence of
special circumstances (as determined by the Committee) to purchase all or any
part of the shares subject to any unvested Option on the date of the
Participant’s termination of employment due to a Disability, death or special
circumstances, or as the Committee otherwise so determines. With respect to
Options which have already vested at the date of such termination or the vesting
of which is accelerated by the Committee in accordance with the foregoing
provision, the Participant or the personal representative of a deceased
Participant shall have the right to exercise such vested Options within such
period(s) as the Committee shall determine.

 

6



--------------------------------------------------------------------------------

Section 8.3 Nonassignability. Options are not transferable otherwise than by
will or the laws of descent and distribution. Any attempted transfer,
assignment, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, any Option contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, and may, at the sole discretion of the Committee, result
in forfeiture of the Option involved in such attempt.

Section 8.4 Withholding Taxes. A Participant must pay to the Company the amount
of taxes required by law upon the exercise of an Option in cash.

Section 8.5 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is effective, and keep continuously
effective and usable, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Options hereunder. Notwithstanding anything
contained in this Plan to the contrary, the Company shall have no obligation to
issue or deliver certificates representing shares of Common Stock evidencing
Options prior to:

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;

(b) the listing of such shares on any exchange on which the Common Stock may be
listed; and

(c) the completion of any registration or other qualification of such shares
under any state or federal law or regulation of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

Section 8.6 Right to Continued Employment. Participation in the Plan shall not
give any Participant any right to remain in the employ of the Company or any
Subsidiary or any partnership or limited liability company controlled by the
Company. Further, the adoption of this Plan shall not be deemed to give any
Employee or Consultant or any other individual any right to be selected as a
Participant or to be granted an Option.

Section 8.7 Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member. In no
event shall any person who is or shall have been a member of the Committee or of
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

Section 8.8 Construction. The titles and headings of the sections in the Plan
are for the convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

Section 8.9 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma except as superseded by
applicable federal law.

ARTICLE IX

ACCELERATION OF OPTIONS UPON CORPORATE EVENT

Section 9.1 Procedures for Acceleration and Exercise. If the Company shall,
pursuant to action by the Board, at any time propose to dissolve or liquidate or
merge into, consolidate with, or sell or otherwise transfer all or substantially
all of its assets to another corporation and provision is not made pursuant to
the terms of such transaction for the assumption by the surviving, resulting or
acquiring corporation of outstanding Options under the Plan, or for the
substitution of new options therefor, the Committee shall cause written notice
of the proposed transaction to be given to each Participant no less than forty
days prior to the anticipated effective date of the proposed transaction, and
the Participant’s Option shall become 100% vested. Prior to a date specified in
such notice, which shall be not more than

 

7



--------------------------------------------------------------------------------

ten days prior to the anticipated effective date of the proposed transaction,
each Participant shall have the right to exercise his or her Option to purchase
any or all of the Common Stock then subject to such Option. Each Participant, by
so notifying the Company in writing, may, in exercising his or her Option,
condition such exercise upon, and provide that such exercise shall become
effective immediately prior to the consummation of the transaction, in which
event such Participant need not make payment for the Common Stock to be
purchased upon exercise of such Option until five days after receipt of written
notice by the Company to such Participant that the transaction has been
consummated. If the transaction is consummated, each Option, to the extent not
previously exercised prior to the date specified in the foregoing notice, shall
terminate on the effective date such transaction is consummated. If the
transaction is abandoned, (i) any Common Stock not purchased upon exercise of
such Option shall continue to be available for purchase in accordance with the
other provisions of the Plan and (ii) to the extent that any Option not
exercised prior to such abandonment shall have vested solely by operation of
this Section 9.1, such vesting shall be deemed voided as of the time such
acceleration otherwise occurred pursuant to Section 9.1, and the vesting
schedule set forth in the Participant’s Option Agreement shall be reinstituted
as of the date of such abandonment.

Section 9.2 Certain Additional Payments by the Company. The Committee may, in
its sole discretion, provide in any Option Agreement for certain payments by the
Company in the event that acceleration of vesting of any Option under the Plan
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties with respect to such excise tax (such excise tax, interest and
penalties, collectively, the “Excise Tax”). An Option Agreement may provide that
the Participant shall be entitled to receive a payment (a “Gross-Up Payment”) in
an amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such acceleration of
vesting of any Option.

 

8